Citation Nr: 0015517	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  98-12 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for a lung condition, 
on a direct basis and as secondary to in-service exposure to 
asbestos, herbicides and second-hand smoke from tobacco 
products.

2.  Entitlement to service connection for a right hip 
disability.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back 
disability.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee and 
leg disability.

5.  Entitlement to an increased rating for service-connected 
right inguinal hernia, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision from 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  That decision, in part, denied 
service connection for a right hip condition, and found that 
new and material evidence was not submitted to reopen the 
claims of service connection for a back injury, right knee 
and leg injury, and a lung condition.  

As reflected in a January 1999 Supplemental Statement of the 
Case, the RO found that the veteran had presented new and 
material evidence to reopen his claims of service connection 
for a lung condition, back disability, and a right knee and 
leg disability, but found that the claims were not well 
grounded.  However, the Board must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted to reopen each of the previously 
denied claims.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd 83 F.3d 1380 (Fed.Cir. 1996).  

A January 1999 RO decision denied service connection for an 
unspecified lung condition as secondary to in-service 
exposure to asbestos, herbicides and second-hand smoke from 
tobacco products as not well grounded; and granted an 
increased, 10 per cent, rating for the service-connected 
right inguinal hernia.  

The Board notes that service connection for a lung condition 
due to herbicide exposure was denied in a March 1985 
decision, and that an appeal was not perfected as to that 
issue.  Since that time, however, the criteria for a 
presumption of service connection due to herbicide exposure 
have been amended.  Further, the veteran has presented 
several alternative theories regarding his entitlement to 
service connection for a lung condition for the first time 
during this appeal.  Therefore, the Board will consider the 
entire issue on a de novo basis.  The veteran will not be 
prejudiced as the RO has already reopened this claim and 
found it to be not well grounded.  

The Board's decision on the claims for service connection are 
set forth below.  However, the claim involving the evaluation 
assigned for the right inguinal hernia is set forth in the 
REMAND following the ORDER portion of the decision.


FINDINGS OF FACT

1.  The veteran had active service in the waters off the 
coast of the Republic of Vietnam during the Vietnam era.  

2.   There is no objective evidence that the veteran was 
exposed to asbestos during service.

3.  The veteran has not been diagnosed with any disease 
recognized by VA as being etiologically related to claimed 
exposure to herbicide agents used in the Republic of Vietnam.  

4.  There is no competent medical evidence that the veteran 
has a current lung condition due to service, to include 
evidence of a causal relationship between the veteran's lung 
condition and his alleged in-service exposure to asbestos, 
herbicides or second-hand smoke.

5.  There is no competent medical evidence of any current 
right hip disability.  

6.  Evidence associated with the file subsequent to the July 
1995 RO decision, when considered alone or in conjunction 
with the evidence previously of record, does not establish 
that the veteran had a back disability or a right knee and 
leg disability in service is either cumulative and redundant, 
or is not so significant that it must be considered (with the 
other evidence of record) to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The claim for service connection for a lung condition, on 
a direct basis and as secondary to in-service exposure to 
asbestos, herbicides and second-hand smoke from tobacco 
products; and a right hip condition are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The RO's unappealed July 1995 rating decision denying 
service connection for a back disability and a right knee and 
leg disability is final.  38 U.S.C.A. §§ 5107, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

3.  New and material evidence to reopen any of the claims for 
service connection for a back disability and right knee and 
leg disability has not been presented.  38 U.S.C.A. §§ 5107, 
5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reveal that, in 
December 1963, he complained of low back pain with occasional 
radiation down the right leg of two months duration.  
Examination found a mild tenderness over the right lateral 
aspect of the lumbar spine, a slightly increased lumbar 
lordosis and mild muscle spasm.  

On March 19, 1964 the veteran was hospitalized for a right 
hernioplasty.  The veteran noted some back pain over the past 
three months.  There was no reference to any accident or 
injury.  Physical examination at the time of admission was 
within normal limits except for a swelling over the right 
inguinal area.  A back x-ray study was unremarkable except 
for a slight narrowing and sclerosis in the region of the 
pars interarticularis of L5.  It was noted that the veteran 
did well postoperatively and was discharged to full duty on 
April 3, 1964. 

He was again seen for low back pain in July and November 
1964.  The examiner stated that the veteran's back pain was 
due to improper posture, and that the condition would not 
improve until the veteran improved his posture.  He was seen 
in April 1965 with complaints of pain of a vague nature in 
the right shoulder and upper back.  Examination was negative.  
The impression was hypochondria.  No complaints referable to 
the conditions at issue were made on discharge examination in 
August 1965.  

The veteran was awarded the Armed Forces Expeditionary Medal 
for service aboard the USS Monticello in the waters off the 
coast of South Vietnam from August 15, 1964, to September 30, 
1964.  

In May 1968, the veteran was diagnosed with chronic 
lumbosacral strain.  A lumbar myelogram was normal.  

Private post-service medical records reveal that, in May 
1969, the veteran stated that a fellow welder at work was 
caught by a short in a piece of electrical equipment and that 
the veteran had to run, twist and jump to violently separate 
the welder from the equipment.  He immediately began to have 
low back pain with radiation down the legs similar to a 
previous injury.  

A private hospitalization summary dated in March 1971 noted 
that the veteran had a work-related back injury in 1968 when 
he fell against a wall.  A myelographic study of the lumbar, 
thoracic and cervical subarachnoid spaces was normal.  The 
examiner noted that the veteran's physical findings were 
equivocal, but were more consistent with an occupational 
strain of his neck and back due to the awkward positions he 
had to assume at work.  

In February 1977, the veteran stated that he injured his 
right knee playing basketball.  A subsequent arthrogram found 
a small cartilaginous tear.  

In November 1981, the veteran applied for compensation for a 
right inguinal hernia, and a right knee and leg condition due 
to an in-service blow to the leg.  He stated that he was 
treated for these conditions in service from March to April 
1964.  

The RO, in a December 1981 decision, denied service 
connection for a hernia, right knee and leg condition.

A VA examination was conducted in June 1982.  The veteran 
complained of right leg discomfort, and pain and swelling in 
the right groin area since an accident in service.  
Musculoskeletal and respiratory examinations were normal.  
The diagnosis was postoperative right inguinal herniorrhaphy, 
no recurrence with residuals.  

In July 1982, the veteran underwent a VA Agent Orange 
examination.  He stated that he witnessed an orange cloud 
while stationed aboard ship in waters around Vietnam for 
three months in late 1964.  The diagnosis was that of a 
healthy male with no Agent Orange residuals.  In August 1982, 
a VA progress note indicates that the veteran complained of 
pain in the right side of his back since an in-service 
injury.  

A hearing before an RO hearing officer was conducted in 
December 1982.  The veteran testified that he sustained 
injuries to his back and the entire right leg when a rope 
wrapped around his leg and threw him to the deck.  He also 
noted that he has continuously suffered from the conditions 
since then.  

In a June 1983 decision, the Board denied the veteran's claim 
for service connection for a back disorder.  

In March 1985, the RO denied, in part, the veteran's claim 
for service connection for a lung condition claimed as 
secondary to exposure to herbicides.  

In June 1995, the veteran again requested service connection 
for right knee and back conditions.  In July 1995, the RO 
denied these claims.  

In a private progress note dated in August 1995 the veteran 
complained of mechanical low back pain of recent origin.  In 
a private evaluation dated in February 1996, the veteran 
stated that he slipped on some water in January 1996 and 
injured his right knee.  The veteran stated that he has had 
problems with the knee since an in-service injury.  The 
diagnosis was medial meniscal tear, medial collateral 
ligament tear, and anterior cruciate ligament tear of the 
right lower extremity.  

In June 1997, the veteran attempted to reopen his claims for 
service connection for back injury, right knee and leg 
condition and a hip condition.  He also requested service 
connection for a lung condition due to second-hand smoke 
inhalation, Agent Orange exposure and asbestos exposure.  

In an August 1997 decision, the RO denied service connection 
for a right hip condition, found that new and material 
evidence was not submitted to reopen the claims for service 
connection for back condition, right leg and knee condition, 
and a lung condition.  

In September 1997, the veteran complained of a sputum-
producing cough of one and a half years duration.  A chest x-
ray noted several calcified granulomata.  The diagnosis was 
acute bronchitis.  A repeat chest x-ray conducted later that 
month found essentially negative chest and no change from a 
February 1994 chest x-ray.  

In April 1998, a VA progress note indicates that the veteran 
was diagnosed with right groin pain of unclear etiology, and 
back pain, rule out musculoskeletal strain.  The examiner 
also noted that there was questionable overlay to these 
symptoms.  Subsequently that year, the veteran complained of 
chronic pain in his right knee, received physical therapy for 
the condition was fitted with another knee brace.  

A hearing before a hearing officer at the RO was conducted in 
November 1998.  The veteran testified that he sustained 
injuries to his back and right knee and leg, when a rope 
wrapped around his leg and threw him to the deck.  He also 
noted that he has continuously suffered from the conditions 
since then.  

In January 1999, the veteran submitted a letter from a fellow 
serviceman who served aboard the USS Monticello with the 
veteran.  The serviceman stated that, although he did not 
witness the event, he heard that the veteran injured his 
right leg, groin, back and head when he was attempting to 
secure a small boat to the ship with a large rope on March 
19, 1964.  The rope wrapped around the veteran's leg and 
threw him to the deck.  The serviceman also noted that the 
veteran subsequently was on very light duty after the 
incident and that the veteran's health was never the same 
after the accident.  


II.  Legal Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from an injury or a disease that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

However, a more preliminary and fundamental determination 
that must be made in a case involving a claim for service 
connection is whether the claim is "well grounded."  A 
claim is "well grounded" if it is "plausible, meritorious 
on its own or capable of substantiation." 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
initial burden of showing that the claim is well grounded 
resides with the veteran.  Id.  The threshold established for 
assessing whether a claim is well grounded has long been 
understood to be uniquely low.  Hensley v. West, No. 99-7029 
(Fed. Cir. May 12, 2000).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

For a claim for service connection to be well-grounded, there 
must be competent evidence (lay or medical, as appropriate) 
of: (1) a current disability; (2) an in- service injury or 
disease; and (3) a nexus between the current disability and 
the in-service injury or disease.  Epps v. Gober, 126 F.3d 
1464, 1468 (1997); see also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995). 

Alternatively, a claim may be established as well grounded 
pursuant to the provisions of 38 C.F.R. § 3.303.  The 
chronicity provision of 38 C.F.R. 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The Board notes there has been no specific statutory guidance 
concerning claims for service connection for asbestosis and 
other asbestos-related diseases, nor has the VA Secretary 
promulgated any regulations.  However, VA Adjudication 
Procedure Manual (Manual), M21-1, Part VI, Chapter 7, 
Paragraph 7.21 (Aug. 26, 1996) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  According to the Manual provision, inhalation of 
asbestos fibers can produce fibrosis and tumors, interstitial 
pulmonary fibrosis (asbestosis) being the most common 
disease.  Asbestos fibers may also produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx, as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  Persons with asbestos exposure have 
an increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  The risk of 
developing bronchial cancer is increased in current cigarette 
smokers who have had asbestos exposure.  The Manual provision 
indicates that the clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal disease.  See also McGinty v. Brown, 4 Vet. App. 
428 (1993).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  

Therefore, service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required to establish entitlement to the 
in-service presumption of exposure to an herbicide agent.  
McCartt v. West, 12 Vet. App. 164 (1999).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994).  

The Board notes that a new revision to the law regarding 
claims related to tobacco, enacted by Congress and signed by 
the President as Public Law No. 105-206 on July 22, 1998, 
(which prohibits service connection of a death or disability 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during the veteran's service and which is codified under 38 
U.S.C.A. § 1103), relates only to claims filed after June 9, 
1998. It does not affect those claims that were filed on or 
prior to that time, such as this case.


1.  Lung Condition

The veteran contends that his exposure to Agent Orange, 
asbestos, and second-hand smoke during service when aboard 
ship caused his current lung condition.

Because there is no evidence that the veteran has developed 
an enumerated disease, the veteran is not entitled to the 
presumption of in-service herbicide exposure.  See 38 C.F.R. 
§ 3.309(e); McCartt, supra.  Accordingly, consideration of 
the claim for service connection on a presumptive basis 
relating to herbicide exposure is not warranted.  

Although the veteran is not entitled to the presumption that 
he was exposed to herbicide agents, a veteran is not 
precluded from establishing service connection with proof of 
actual exposure and direct causation.  See McCartt, Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  Where the issue 
involves a question of medical causation, competent evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

As noted previously, Caluza requires for a claim to be well 
grounded, competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

Other than the veteran's statements, there is no evidence 
associated with the file demonstrating that he was exposed to 
asbestos material while in service.  The veteran's service 
medical records are negative for complaints or treatment of a 
lung disorder, and the post-service medical evidence is 
entirely negative for a diagnosis of asbestosis, or any other 
current lung disability commonly associated with exposure to 
asbestos.  

The medical evidence in this case shows that he veteran was 
diagnosed with acute bronchitis in the 1990's many years 
after service.  However, he has submitted no competent 
evidence to support his assertions that is causally or 
etiologically related to exposure to asbestos, herbicides, 
second-hand smoke or other disease or injury which was 
incurred in or aggravated by service.  The RO requested 
additional information regarding these issues from the 
veteran.  However, the veteran did not respond. 

The Board notes that the veteran sincerely believes that his 
lung condition was caused by such exposure.  However, lay 
testimony cannot constitute competent evidence because lay 
persons do not have the expertise to offer opinions as to 
questions of medical diagnosis or causation.  See King, 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran's unsupported personal beliefs, however 
sincere, cannot form the basis of a well-grounded claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Having carefully reviewed the entire record, the Board finds 
that no competent evidence has been submitted to show that he 
has a current disability due to in-service exposure to 
asbestos, herbicides, second-hand smoke or other disease or 
injury in service.  

Therefore, since the veteran has not submitted any competent 
evidence to support his assertions, he has not submitted 
evidence that would justify a belief by a fair and impartial 
individual that his claim is well grounded, the veteran has 
not met the initial burden under 38 U.S.C.A. § 5107(a).  
Hence, his claim as a matter of law is not well grounded.  
See McCartt, Grottveit, Tirpak, supra.  


2.  Right Hip Disability

In the absence of a currently diagnosed right hip disability, 
the veteran's claim is not plausible.  As such, the VA is 
under no duty to assist him in developing the facts pertinent 
to his claim.  See Epps, 126 F.3d at 1468.  Furthermore, the 
Board is aware of no circumstances in this matter that would 
put the VA on notice that any additional relevant evidence 
may exist that, if obtained, would well-ground the veteran's 
claim for service connection.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).

Since the RO denied the veteran's claim on the same basis as 
the Board, on the premise that his claim is not well 
grounded, and advised his of the legal requirement of 
submitting a well-grounded claim in the Statement of the Case 
(SOC) that he was issued in July 1998.  Therefore, he has not 
been prejudiced in this appeal.  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  Furthermore, the Board finds that the 
duty to inform him of the evidence needed to support his 
claim is met.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


B.  Claims for Service Connection based on the Submission 
of New and material Evidence

The RO notified the veteran of its July 1995 decision and of 
his appellate rights in the same month; however, the veteran 
did not appeal the decision.  If a notice of disagreement is 
not filed within one year of the date of mailing of the 
notification of the RO's denial of the appellant's claim, the 
denial is final and is not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  If, however, new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108 (West 1991).

It is pointed out that the United States Court of Appeals for 
Veterans Claims (hereinafter the Court), in Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), held that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), in Hodge v. West, 155 F.3d 1356 (Fed Cir 1998), 
created a three-step process for reopening previously denied 
claims (a two-step process set out in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), had previously been applied): 
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also, Winters 
v. West 12 Vet. App. 203 (1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1999); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, or, in this 
case, since the Board decision dated in February 1988.  
Evans.

Evidence associated with the claims file since the RO's July 
1995 decision, the last final decision in this case, is set 
forth above.

Such evidence merely reflects that the veteran currently has 
a back and right knee and leg conditions; it does include 
competent medical evidence or opinion linking either such 
disorder to service.  Moreover, as such evidence does not 
show that there is a medical relationship between such 
condition and service.  As such, none of the new medical 
evidence is probative of any of the remaining claims for 
service connection.

Furthermore, it would appear that the contentions advanced 
during the veteran's November 1999 hearing, i.e., that his 
had back and right knee and leg problems since an in-service 
injury, are basically reiterations of contentions previously 
noted and considered by the RO and the Board in its prior 
final decisions.  However, even if such assertions were 
deemed new, the Board would emphasize that as a lay person 
without the appropriate medical training or expertise, the 
veteran is not competent to render an opinion on a medical 
matter, such as a diagnosis, or an opinion as to etiology of 
a claimed disability.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991). 

The veteran's fellow serviceman, in a statement received in 
January 1995, asserted that the veteran sustained injuries in 
service that severely interfered with his health.  The lay 
statement that the veteran sustained an injury in service is 
within the realm of acceptable lay evidence, however, this 
evidence is not new because it summarizes and repeats 
contentions proffered in previous proceedings that the 
veteran sustained an in-service injury.  Thus the Board 
cannot find the reiteration of the appellant's statements 
derivatively through other lay persons to be probative, and 
thus material, of whether the veteran's back and right knee 
and leg disorder was caused by an in-service accident.  
Furthermore, where, as here, resolution of the issue turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the July 1995 rating 
decision, when viewed either alone or in light of the 
evidence previously or record, is new and material for 
purposes of reopening the remaining previously denied claims.  
As such, the July 1995 denial remains final.  The Board is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Moreover, the veteran has been informed of the evidence 
necessary to complete his application to reopen his claims.  
See 38 U.S.C.A. § 5103(a); Graves v. Brown, 8 Vet. App. 522, 
524 (1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As evidence of well-grounded claims have not been submitted, 
the claims for service connection for a lung disability and a 
right hip disability are denied.

In the absence of new and material evidence, the petitions to 
reopen a claim for service connection for a back disability 
and for a right knee and leg disability are denied.


REMAND

Initially, the Board finds that the claim for a higher 
evaluation for the service-connected right inguinal hernia is 
well grounded, pursuant to 38 U.S.C.A. § 5107(a).  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)). 

The VA duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current state 
of the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The Board notes that the veteran has 
not been given a VA examination during the course of this 
appeal and a current examination is need to ascertain the 
current severity of the veteran's disability.  

In view of the foregoing, this matter is hereby REMANDED to 
the RO for the following development:

1.  After associating with the claims 
file any and all outstanding records of 
recent pertinent medical treatment, the 
veteran should be afforded a VA medical 
examination to determine the nature and 
severity of all residuals of his right 
inguinal hernia.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to, and be 
reviewed by, the physician designated to 
examine the veteran.  All necessary 
testing should be conducted and the 
results reported in detail.  The 
examination report must include findings 
as to whether any right hernia is 
recurrent, whether it is readily 
reducible, whether it is well supported 
by truss or belt, whether it is small or 
large, or whether any recurrent hernia is 
considered inoperable.  

2.  Thereafter, the RO must review the 
claims file to ensure complete compliance 
with this REMAND.  If any requested 
development is not undertaken or is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim for 
a higher evaluation on the basis of all 
relevant evidence of record, and all 
pertinent legal authority, specifically 
to include all that cited to above.  The 
RO should provide adequate reasons and 
bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

4.  If the claim remains denied, the RO 
must furnish to the appellant and his 
representative an appropriate 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication, and to ensure that all due 
process requirements are met.  The Board does not intimate 
any opinion, either favorable or unfavorable, as to any 
ultimate outcome warranted.  The appellant need take no 
further action until so advised by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 

